Citation Nr: 0929354	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-09 217	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for ulcerative colitis.

Entitlement to service connection for gastroesophageal reflux 
disease (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1983 
and from February 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The August 2005 rating decision also granted entitlement to 
service connection for degenerative disc disease of the 
lumbar spine at a rate of 10 percent.  The Veteran indicated 
disagreement with both determinations of the rating decision 
in his August 2006 Notice of Disagreement.  A Statement of 
the Case was issued in February 2007, but in his March 2007 
Substantive Appeal (VA Form 9) the Veteran addressed only 
entitlement to service connection for ulcerative colitis.  
Absent a Notice of Disagreement, a Statement of the Case, and 
a Substantive Appeal, the Board does not have jurisdiction of 
the claim for an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine.  Hazan v. 
Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. App. 
384 (1994); Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993). 

The Veteran has claimed entitlement to service connection for 
ulcerative colitis.  The RO appears to have combined the 
Veteran's claim for ulcerative colitis with a claim for 
gastroesophageal reflux disease (GERD).  Although both issues 
pertain to the digestive system, they will be addressed as 
separate issues in the decision below. 

In February 2008 the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

The issue of entitlement to service connection for ulcerative 
colitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC. 


FINDING OF FACT

There is competent medical evidence establishing a diagnosis 
of gastroesophageal reflux disease (GERD) in service and GERD 
as likely as not had its origin during his second period of 
active military service.


CONCLUSION OF LAW

Gastroesophageal reflux disease was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008).  In 
this case, the Board concludes that no further notice or 
assistance is required relative to the claim for 
gastroesophageal reflux disease as the outcome of the Board's 
decision is favorable to the Veteran, and no prejudice to the 
Veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be established for a disability 
resulting from an injury or disease incurred in or aggravated 
by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A review of the record in this case discloses that private 
treatment records from a December 2002 evaluation of the 
Veteran's ulcerative colitis indicates that the Veteran 
denied any symptoms of gastroesophageal reflux disease, 
dysphagia, odynophagia, melena, nausea and vomiting.  

Service treatment records show that from January 2004 to 
March 2004 the Veteran was seen for his preexisting 
ulcerative colitis.  During that treatment the examiners also 
determined that the Veteran had gastroesophageal reflux 
disease. 

The December 2004 the Veteran was provided a VA examination.  
At that time the examiner noted that the Veteran's claims 
folder was available, and had been reviewed.  When 
questioned, the Veteran stated that though he could not 
recall the specific year, he first started to experience 
difficulty with GERD while he was deployed in Germany.  The 
Veteran stated that this was during an episode of flare-up of 
his ulcerative colitis.  Symptomatology at that time included 
indigestion and esophageal fullness.  He also stated that 
this prompted an evaluation by the gastroenterologist and 
that based on that evaluation he was prescribed Prevacid.  
The Veteran also stated that he continues to experience 
indigestion on occasions, mostly associated with food.  The 
Veteran denied having any diagnostic studies performed for 
the indigestion or for the esophageal fullness.  The examiner 
diagnosed the Veteran with GERD based on the Veteran's 
statements.  

The Board also notes that testimony given at a February 2008 
hearing before the undersigned Veterans Law Judge is entirely 
consistent with the treatment records in the record and with 
statements provided by the Veteran.  

The Board notes that, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequate supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).

The Board notes that the Veteran did receive a diagnosis of 
GERD in service and was prescribed Prevacid (a prescription 
medication) for treatment of the condition.  In addition, 
following discharge the Veteran has consistently been seen by 
private physicians for this condition and has continued to be 
prescribed medication.  

Under the circumstances presented in this case, and resolving 
all doubt in the Veteran's favor, the Board finds that 
service connection for gastroesophageal reflux disease is in 
order.  Therefore, to this extent the appeal is granted.  



ORDER

Service connection for gastroesophageal reflux disease (GERD) 
is granted. 






REMAND

The Veteran has also claimed entitlement to service 
connection for ulcerative colitis.  The Board finds that 
additional development is necessary with respect to that 
issue.  Accordingly, further appellate consideration will be 
deferred and this is remanded to the AMC/RO for the action as 
described below. 

The Veteran claims that he currently suffers from ulcerative 
colitis which he originally claimed began in service.  
Alternatively, he contends that his flare-up of ulcerative 
colitis which occurred in service was an aggravation of a 
preexisting disability, which he alleges began between his 
periods of service.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulted in a current 
disability was incurred during active service, or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003.  A preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2008).  

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 required VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 115, 123-30 (2003).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation is 
not applicable.  Maxson v. West, 12 Vet. App. 435, 459-60 
(1999).  

Competent medical evidence has been presented indicating that 
the Veteran currently has ulcerative colitis.  For example, 
in November 2007 the Veteran underwent a colonoscopy.  Direct 
inspection suggested some ongoing inflammation along the left 
side of the colon, which was confirmed by biopsy.  The 
examining physician, Dr. Sobieski, determined that the 
Veteran should continue taking Asacol 800 mg three times a 
days and that he should plan for a repeat colonoscopy in two 
years.  

In addition, there is evidence of an event in service.  
Service treatment records from the Veteran's first period of 
service do not reveal diagnosis of or treatment for 
ulcerative colitis or any other gastrointestinal condition.  
However, copies of service treatment records from January 
2004 show that the Veteran was seen for abdominal 
pain/diarrhea.  The record notes that the Veteran had been 
diagnosed with ulcerative colitis as of seven or eight years 
ago, that he was being treated by a private physician and 
that he was taking Asacol three times a day.  The Veteran 
admitted to one flare-up managed as outpatient two to three 
years prior.  He also noted a two to three week history of 
diarrhea with one week of blood present in stool.  The record 
notes that he was admitted with an acute exacerbation of 
ulcerative colitis and was treated with intravenous steroids.  
Other service treatment records from January 2004 note that 
the Veteran had been diagnosed with ulcerative colitis about 
10 years earlier.  That record noted a scope which showed 
chronic active colitis and indicated that the Veteran was on 
Asacol and was also on medication for gastroesophageal reflux 
disease.  A February 2004 record notes an acute exacerbation 
of a pre-existing condition.  

In December 2004 the Veteran was afforded a VA examination in 
connection with his claim.  During that examination he 
reported that in 1994, while in the Reserves, he experience 
an excessive episode of diarrhea.  He had a gastrointestinal 
consultation and was placed on medication.  He reported 
flare-ups approximately every eight months which lasted 
approximately three weeks.  He noted weight fluctuations with 
the flare-ups.  The Veteran also claimed to have sometimes 
experienced nausea and vomiting.  On examination there were 
no signs of malnutrition or anemia.  The abdomen was soft, 
nontender, nondistended and normal bowel sounds were noted.  
Medications noted at that time were Asacol and Prevacid.  

Thus the evidence of records shows the existence of 
ulcerative colitis as well as related complaints and 
treatment in service.  As mentioned above, the RO had a VA 
examination performed.  However, the RO failed to obtain an 
adequate medical opinion on whether the current ulcerative 
colitis is related to the problems the Veteran was treated 
for in service.  Charles v. Principi, 16 Vet. App. 370 
(2002).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any current diagnosed 
ulcerative colitis preexisted the Veteran's entry into active 
military service in February 2003.  The RO has also not 
determined whether, if ulcerative colitis did preexist 
service, there is clear and unmistakable evidence that the 
preexisting ulcerative colitis was not aggravated to a 
permanent degree in service beyond that which would be due to 
the natural progression of the disease.  

The medical evidence of record is insufficient for the Board 
to render a decision on the claim for service connection for 
ulcerative colitis.  Additional development of the medical 
evidence and adjudication on these bases are therefore 
indicated.  The above considerations require further 
investigation by medical professional, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In addition, the duty to assist includes 
obtaining medical records and examination where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC contact the Veteran and 
inquire as to whether he has had any 
treatment for his ulcerative colitis since 
November 2007.  If the Veteran indicates 
that he has received any pertinent 
treatment, the RO/AMC should obtain and 
associate those records with the claims 
file. 

2.  The Veteran should be afforded the 
appropriate examination to determine the 
nature and severity of his ulcerative 
colitis.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Following the review of the 
relevant evidence in the claims file, the 
clinical examination and any tests and 
diagnostic studies deemed necessary the 
examination should offer an opinion as to 
the following questions:

a)  Did ulcerative colitis clearly 
and unmistakably preexist the 
Veteran's military service of 
February 2003 to May 2004?

b)  If it is determined that the 
Veteran had preexisting ulcerative 
colitis, did such disability 
permanently increase in severity 
during his period of service?  If 
such an increase occurred, was it due 
to the natural progress of the 
disease or, if not, due to 
aggravation of the disorder by 
service?

c)  If the examiner determines that 
ulcerative colitis did not preexist 
the Veteran's service of February 
2003 to May 2004, it is at least as 
likely as not (i.e., at least a 50 
percent probability) that currently 
diagnosed ulcerative colitis is 
related to service?

Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

Note:  "Aggravation" of a 
preexisting disability refers to an 
identifiable, incremental, permanent 
worsening of the underlying 
condition, as contrasted with 
temporary or intermittent flare-ups 
of symptomatology.  

3.  After completion of the foregoing, the 
RO/AMC should review and readjudicate the 
claim.  If the benefit sought is not 
granted, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Mark. W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


